Citation Nr: 1124310	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to a right eye disorder.

4.  Entitlement to service connection for a left eye disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to an evaluation in excess of 20 percent for residuals of a right clavicle fracture, with shoulder strain.

8.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture to the right third proximal interphalangeal joint, with arthritis.


REPRESENTATION

Veteran represented by:	Richmond J. Brownson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from April 1948 to September 1959.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for vertigo, claimed as dizziness, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim and, thus, it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

Evidence associated with the Veteran's claims file during the pendency of this appeal did not raise the issue of entitlement to a total disability evaluation based on individual unemployability.  As such, the Board will not address this issue herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to service connection for bilateral hearing loss; tinnitus; a right eye disorder; a left eye disorder; an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); a heart disorder; entitlement to an evaluation in excess of 20 percent for residuals of a right clavicle fracture, with a shoulder strain; and an evaluation in excess of 10 percent for residuals of a fracture to the right third proximal interphalangeal joint, with arthritis, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In April 1997, the RO denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.  In May 2003, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss, which was denied in January 2004.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

2.  Evidence received since the January 2004 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss.

3.  In April 1997, the RO denied the Veteran's original claim of entitlement to service connection for tinnitus.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

4.  Evidence received since the April 1997 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for tinnitus.

5.  In April 1997, the RO denied the Veteran's initial claim of entitlement to service connection for a right eye disorder.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.  In July 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right eye disorder, which was denied April 2007.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

6.  Evidence received since the April 2007 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for a right eye disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the January 2004 rating decision, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been submitted since the April 1997 rating decision, and the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted since the April 2007 rating decision, and the Veteran's claim for service connection for a right eye disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
Without deciding whether the notice and development requirements of VCAA have been satisfied, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a right eye disorder because the claims are reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In April 1997, the Veteran's service connection claims for bilateral hearing, tinnitus, and a right eye disorder were denied.  That same month, the Veteran was provided notice of the rating decision and notice of his appellate rights.  He then submitted a notice of disagreement with respect to each of the claims.  In July 1997, the RO issued a statement of the case continuing the denial of each claim.  Thereafter, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) (2010).  Accordingly, the April 1997 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

If a claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A.  Bilateral Hearing Loss

In March 2001, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss, which was denied in June 2002.  In February 2003, he submitted another claim to reopen the issue, which was denied in January 2004.  In both instances, the Veteran was provided notice of the rating decision and notice of his appellate rights.  Despite receiving such notice, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b).  Accordingly, the February 2003 and January 2004 rating decisions are final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In July 2009, the Veteran submitted the claim at issue herein.  After this claim was denied in December 2009, he perfected an appeal of the rating decision.  The RO certified the claim to the Board for appellate review.  As the January 2004 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  

At the time of the January 2004 rating decision, the evidence of record included the Veteran's service treatment records did not demonstrated complaints of or treatment for bilateral hearing loss.  Upon his discharge from active duty service in September 1959, the Veteran's ears were deemed normal pursuant to a clinical evaluation.  Audiological testing that included an assessment of his puretone thresholds was not administered; however, he scored a 15/15 on whispered voice testing, bilaterally.

In December 1992, the Veteran complaints of right ear drainage.  It was noted that he had a history of inner ear problems and that he had been on medication for approximately 2 years.  The diagnosis was sinusitis.  

In April 1996, the Veteran submitted a statement wherein he provided a brief account of inservice events that he claimed caused his bilateral hearing loss.  Specifically, the Veteran claimed that he served aboard a destroyer and trained fellow service members how to use a 5-inch cannon.  He also asserted that he was struck in the head with a bar stool while in Japan in 1954.  The Veteran claimed that this blow caused him to bleed from his right ear for "several months."  He also asserted that he suffered a concussion when a gun turret was "blown off his ship" while serving near the Republic of Vietnam sometime in August or September 1950.

VA outpatient treatment reports, also dated in April 1996, demonstrated complaints of and treatment for right ear otitis media.

In May 1996, the Veteran underwent a VA audiological examination.  Therein, the Veteran reported that he fired a 5-inch gun during his active duty service without the benefit of hearing protection.  An audiological examination demonstrated moderate sensorineural hearing loss, bilaterally.  No etiologically opinion was provided.

In September 1997, the Veteran presented with complaints of a 3-week history of a right ear infection, with watery discharge.  The diagnosis was bilateral otitis media.

In April 2001, the Veteran submitted a statement wherein claimed that he fired a 5-inch gun and 40-millimeter gun during his active duty service.  He asserted that service members did not wear hearing protection when he served, and that none was provided.

A January 2002 VA progress note demonstrated that the Veteran complained of tinnitus since the Korean War.  He claimed that he was "hit" by a large cannon that then fired over his head.  As a result of this incident, the Veteran claimed he experienced "initial deafness" and ringing in his ears.

In February 2002, the Veteran submitted a statement wherein he complained of hearing problems due to a "sound wave injury" during the Korean War, specifically cannon fire.

In November 2003, the Veteran underwent a VA audiological examination.  The Veteran reported progressive bilateral hearing loss since approximately 1952, after a large gun fired over his head and perforated his tympanic membranes.  The Veteran reported other inservice noise exposure, including artillery, blasts, and engines.  He also reported 35 years of post-service noise exposure as a tug boat operator.  After administering puretone threshold testing, the diagnosis was mild to moderate sensory hearing loss, bilaterally.  No etiological opinion was rendered.

As discussed above, the Veteran's service connection claim for bilateral hearing loss was originally denied in April 1997 because the evidence of record did not demonstrate a then current diagnosis of bilateral hearing loss for VA compensation purposes.  In June 2002, the Veteran's claim was not reopened because the evidence of record did not include evidence relating his hearing loss to his active duty service or an event therein.  The RO again denied reopening the Veteran's claim in January 2004, finding that the Veteran had not submitted evidence demonstrating an etiological relationship between his bilateral hearing loss and his active duty service or an event therein.

Since the January 2004 rating decision, the Veteran has submitted a VA outpatient treatment report, dated in July 2006, wherein the Veteran reported sudden onset bilateral hearing loss while watching television.  The Veteran said his right ear hearing returned after two hours, while his left ear hearing returned after two days.

In September 2007, the Veteran underwent follow-up audiometric testing at a VA medical facility that did not reveal significant changes to his puretone thresholds, bilaterally.  The diagnosis was moderate to moderately severe sensorineural hearing loss, right ear, and mild to moderately severe sensorineural hearing loss, left ear.  No etiological opinion was rendered.

In April 2011, the Veteran testified at a Board hearing that he first incurred bilateral hearing loss due to incident during the Korean War.  Specifically, the Veteran asserted that he was trainer on a 40-millimeter gun.  During shelling operations, a 5-inch gun turret over-rotated, broke a cast iron stop, and hit the 40-millimeter gun tuft.  As a result, he Veteran and two other service members were "blown" off the platform.  He stated that could not hear for three days because of the noise from the 5-inch gun blast.  He claimed he was then transferred to Yokosuka, Japan, for treatment of perforated eardrums, hearing loss, and an infection.

The Board finds that the Veteran's testimony is both new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.  Id.  His testimony is new because it was not previously submitted to VA for consideration.  Specifically, the Veteran previously stated that his bilateral hearing loss was caused by acoustic trauma associated with the firing of 5-inch guns and 40-millimeters.  He did not contend that his hearing loss was associated with inservice incident involving the over-rotating turret.  Further, his testimony is material because it related to an unestablished fact necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Specifically, the Veteran's claim was originally in denied April 1997 because the evidence of record did not include a diagnosis of bilateral hearing loss for VA compensation purposes.  Since then, the RO twice denied reopening the claim because the evidence did not include an etiological opinion relating his bilateral hearing loss to his active duty service.  Since then, the Veteran has submitted evidence demonstrating a current diagnosis of bilateral hearing sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385 (2010).  He has also provided testimony as to an inservice incident or injury that he had not previously raised.

For purposes of reopening the Veteran's claim, his testimony serves as competent and credible evidence that the incident involving the over-rotating turret occurred and that he could not hear for three days following the incident.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)(holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.  In determining that the evidence submitted since the January 2004 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

B.  Tinnitus

In July 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for tinnitus, which the RO denied in December 2009.  The Veteran perfected an appeal of this decision, and the RO certified the claim to the Board for appellate review.  As the April 1997 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  

At the time of the April rating decision, the evidence of record included the Veteran's service treatment records did not demonstrated complaints of or treatment for tinnitus.  Upon his discharge from active duty service in September 1959, the Veteran's did not complain of tinnitus or symptoms thereof, and his ears were deemed "normal" pursuant to a clinical evaluation.  He scored a 15/15 on whispered voice testing, bilaterally.

In December 1992, the Veteran complaints of right ear drainage.  It was noted that he had a history of inner ear problems and that he had been on medication for approximately two years.  The diagnosis was sinusitis.  

In April 1996, the Veteran submitted a statement wherein he provided a brief account of inservice events.  Therein, the Veteran claimed that he served aboard a destroyer and trained fellow service members how to use a 5-inch cannon.  He stated that he was struck in the head with a bar stool while in Japan in 1954, and that this blow caused him to bleed from his right ear for "several months."  He also asserted that he suffered a concussion when a gun turret was "blown off his ship" sometime in August or September 1950.

VA outpatient treatment reports, also dated in April 1996, demonstrated complaints of and treatment for right ear otitis media.

In May 1996, the Veteran underwent a VA audiological examination.  Therein, the Veteran reported that he fired a 5-inch gun during his active duty service without the benefit of hearing protection.  After an audiological examination, the diagnosis was "intermittent" tinnitus, bilaterally, secondary to history of hearing loss. 

In April 1997, the Veteran claim of entitlement to service connection was denied because the evidence of record did not demonstrate inservice complaints thereof.

In September 1997, the Veteran presented with complaints of a 3-week history of a right ear infection, with watery discharge.  The diagnosis was bilateral otitis media.

In April 2001, the Veteran submitted a statement wherein claimed that he fired a 5-inch gun and 40-millimeter gun during his active duty service.  He asserted that service members did not wear hearing protection when he served, and that none was provided.

A January 2002 VA progress note demonstrated that the Veteran complained of tinnitus since the Korean War.  He claimed that he was "hit" by a large cannon that then fired over his head.  As a result of this incident, the Veteran claimed he experienced "initial deafness" and ringing in his ears.

In February 2002, the Veteran submitted a statement wherein he complained of tinnitus due to a "sound wave injury" during the Korean War, specifically cannon fire.

In November 2003, the Veteran underwent a VA audiological examination.  The Veteran detailed his inservice and post-service exposure to noise.  He denied experiencing tinnitus at the time of the examination, but claimed that he had experienced it in the past.  No diagnosis of tinnitus was rendered.

A July 2006 VA outpatient treatment report demonstrated that the Veteran marked the onset of his tinnitus as January 2006 consequent to dental extractions.  He characterized the tinnitus as a steady, bilateral ringing versus pulsating.  The assessment was tinnitus with an uncertain etiology.

A September 2007 VA treatment report demonstrated that the Veteran complained of a constant, loud tinnitus, bilaterally.

In April 2011, the Veteran testified at a Board hearing that his ears were first damaged during the Korean War.  Specifically, during shelling operations, a 5-inch gun turret over-rotated, broke a cast iron stop, and hit the 40-millimeter gun tuft on which he was standing.  As a result, he Veteran and two other service members were "blown" off the platform.  He stated that could not hear for three days because of the noise from the 5-inch gun blast.  The Veteran then testified that the noticed ringing in his ears during the last few years of his active duty service.  He also testified that tinnitus was diagnosed at a VA medical facility in Biloxi, Mississippi, sometime in 1965.

The Board finds that the evidence submitted since the April 1997 rating decision is both new and material evidence sufficient to reopen his claim of entitlement to service connection for tinnitus.  Id.  The January 2002 VA treatment report, his February 2002 statement, and his testimony at the April 2011 Board hearing is new because such evidence was not previously submitted to VA for consideration.  Specifically, at the time of the April 1997 rating decision, the Veteran had not contended that his tinnitus started during his active duty service and had existed since then.  His testimony is material because it related to an unestablished fact necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  The Veteran's claim was originally in denied April 1997 because there was no evidence of inservice complaints, treatment, or incurrence.  Since then, evidence associated with his claims file included lay reports that he experienced inservice tinnitus due to noise exposure, and that such tinnitus continued until the present.

For purposes of reopening the Veteran's claim, his lay reports and testimony serve as competent and credible evidence that he experienced tinnitus during and since his active duty service.  Justus, 3 Vet. App. at 513; Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for tinnitus.  In finding that the evidence submitted since the April 1997 rating decision was both new and material, the Board considered whether the evidence could reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

C.  Right Eye Disorder

In May 2003, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right eye disorder, which was denied in January 2004.  In July 2006, he submitted another claim to reopen the issue, which was denied in April 2007.  The Veteran was provided notice of the January 2004 and April 2007 rating decisions and notice of his appellate rights.  Despite receiving such notice, the Veteran did not perfect an appeal with respect to either claim.  See 38 C.F.R. § 20.302(b).  Accordingly, January 2004 and April 2007 rating decisions are final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In September 2009, the Veteran submitted the claim at issue herein.  After this claim was denied in December 2009, he perfected an appeal of the rating decision.  The RO certified the claim to the Board for appellate review.  As the April 2007 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  

Preliminarily, the Board notes that the evidence of record prior to and after the April 2007 rating decision included diagnoses of myopia, presbyopia, and astigmatism.  These refractive errors of the eyes are considered congenital or developmental defects, and are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  Service connection can only be granted for such defects when the evidence of record demonstrates aggravation by a superimposed disease or injury, which the Board finds is not present in this case.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Consequently, the Board will not address the Veteran's myopia, presbyopia, or astigmatism within the context of his claim to reopen the issue of entitlement to service connection for a right eye disorder, but will address disorders subject to service connection.

The evidence of record at the time of the April 2007 rating decision included the Veteran's service treatment records.  These records did not demonstrate complaints of or treatment for a right eye disorder; however, in April 1953, the Veteran was treated for lacerations over and under his right eye, which required an unknown number of sutures.  According to his service treatment records, the Veteran sustained the lacerations as a result of "skylarking."  The Veteran's discharge examination demonstrated uncorrected distance vision of 20/20, with no complaints of or treatment for a right eye disorder.

In April 1996, the Veteran submitted a statement wherein he claimed that he was struck in the right eye with a bar stool by an intoxicated person during shore patrol duty in 1954.  He claimed that the injury required 28 stitches to close.

In May 1996, the Veteran underwent a VA ophthalmology examination.  He complained of "frequent" bilateral diplopia that cleared with use of corrective lenses.  The Veteran reported that this diplopia occurred only when attempting to see objects from distance.  The examiner found that the Veteran's description of "double vision" was more likely a "ghost image," rather than true diplopia.  After an examination, the diagnoses were myopic astigmatism, presbyopia, and asymmetric cup to disc ratio.  No etiological opinion was rendered.

A February 1998 VA Medical Certificate demonstrated that the Veteran complained of "something" in his eye that looked like a "black line."  He stated that this black line interfered with his vision.  He also reported seeing "light flashing" approximately 2 weeks before, but that it had since stopped.  The diagnostic impression was cataracts; no etiological opinion was rendered.

According to a July 1998 VA consultation report, the Veteran complained of decreased vision, bilaterally.  He stated that his condition was previously diagnosed as cataracts.  The provisional diagnosis was "failing vision."  

In April 2001, the Veteran submitted a statement wherein he asserted that his right eye was "almost knocked out of the socket" during his active duty service.  Because of this injury, the Veteran claimed that he had to start wearing glasses in 1963.

A June 2003 VA outpatient treatment report showed that the Veteran complained of double vision, worse when he was tired.  After an examination, the diagnoses were esophoria, causing diplopia, trace, not clinically significant, bilaterally; myopia; astigmatism; and presbyopia.  No etiological opinion was rendered.

An August 2005 VA optometry clinic note demonstrated a diagnosis of presbyopia and pre-surgical cataracts, bilaterally.  No etiological opinion was provided.


In April 2007, the Veteran's claim to reopen the issue of entitlement to service connection for a right disorder was denied because the evidence of record submitted since the prior final denial did not demonstrate that a chronic right eye condition, manifested by loss of sight, had been continuously treated since his service discharge.

According to an October 2007 VA outpatient treatment record, the Veteran complaints of "blurred vision."  The examiner noted the August 2005 diagnosis of cataracts.  Ultimately, the diagnoses were myopia, presbyopia, and astigmatism.  The examiner also rendered a diagnosis of nuclear sclerosis cataract.

During the April 2011 Board hearing the Veteran testified that, while serving on security duty at a Naval base in Yokosuka, Japan, he was ordered to quell a bar fight.  In the process of breaking up the fight, the Veteran claimed that he was struck on the right side of his head with a beer bottle, resulting in a laceration that required 52 stitches to close.  The Veteran claimed that he experienced double vision in that eye ever since.  The Veteran claimed that the VA provided him glasses sometime in the 1960s to correct his double vision.

The Board finds that the evidence submitted since the April 2007 rating decision is both new and material evidence sufficient to reopen his claim of entitlement to service connection for right eye disorder.  Id.  The Veteran's testimony at the April 2011 Board hearing is new because such evidence was not previously submitted to VA for consideration.  Specifically, at the time of the April 2007 rating decision, the Veteran had not contended that a right eye disorder started during his active duty service and had existed since then.  His testimony is material because it related to an unestablished fact necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  The Veteran's claim was originally denied because there was no evidence of inservice complaints, treatment, or incurrence.  Evidence associated with his claims file since the April 2007 rating decision, namely his April 2011 testimony, included lay reports that he experienced inservice symptoms of a right eye disorder that continued until the present.

For purposes of reopening the Veteran's claim, his testimony serves as competent and credible evidence that he experienced lay observable symptoms of a right eye disorder during and since his active duty service.  Justus, 3 Vet. App. at 513; Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for tinnitus.  In finding that the evidence submitted since the April 2007 rating decision was both new and material, the Board considered whether the evidence could reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right eye disorder is reopened and, to this extent only, the appeal is granted.


REMAND

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A.  Bilateral Hearing Loss and Tinnitus

The Veteran was afforded VA audiological examinations in May 1996 and November 2003; however, neither VA examiner rendered an etiological opinion with respect to either the Veteran's bilateral hearing loss or tinnitus.  The evidence of record did not otherwise include a competent opinion as to the etiology of either disorder.  Consequently, the Board finds that the evidence of record does not include sufficient competent evidence addressing the etiological relationship between the Veteran's bilateral hearing loss and/or tinnitus and his active duty service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

B.  Right and Left Eye Disorder

The evidence of record included diagnosis of bilateral myopia, presbyopia, and astigmatism.  As discussed above, these are congenital or developmental defects that are not considered disorder for VA compensation purposes.  However, the evidence of record also included diagnoses of cataracts; nuclear sclerosis cataracts; and esophoria, causing diplopia, bilaterally.  The Veteran was not provided a VA examination to address the etiological relationship between these disorders and his active duty service, to include the incident wherein he was struck with either a bar stool or beer bottle.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See also Littke, 1 Vet. App. at 93.

C.  Acquired Psychiatric Disorder, to Include PTSD

Although the Veteran submitted a claim of entitlement to service connection for PTSD, the Veteran's September 2009 claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that was named in his claim, but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's September 2009 service connection claim reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, including depression and an anxiety disorder.  Id.  Thus, the claim is more appropriately captioned as seen on the title page of this decision and will be addressed as such herein.

The Board finds there is an indication that a current acquired psychiatric disorder or disorders, to include PTSD, may be related to the Veteran's active duty service and/or an event therein.  The evidence of record does not, however, include sufficient competent evidence linking a current acquired psychiatric disorder to his active duty service or any event therein.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See also Littke, 1 Vet. App. at 93.

The Veteran submitted the claim of entitlement to an acquired psychiatric disorder, to include PTSD, in September 2009.  In October 2009, the RO sent the Veteran a letter requesting that he provide a detailed description of his claimed inservice stressor(s).  To date, the Veteran has not submitted such a description.  During the April 2011 Board hearing, the Veteran made references to several inservice stressors, but did not provide sufficient detail as to the timing or location of such events.  

While VA has a duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop entire claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

D.  Heart Disorder

The evidence of record demonstrates current, ongoing diagnoses of and treatment for coronary artery disease.  The Veteran asserts that he abused alcohol during his active duty service to the point of becoming an alcoholic.  He claims that his alcoholism led to the determination that he was unfit for further active duty and, thus, was discharged in September 1959.  His service treatment record demonstrates a diagnosis of alcoholism.  The Veteran claims that his current coronary artery disease is etiologically related to his inservice abuse of alcohol.  The evidence of record did not include a competent opinion wherein the etiological relationship between the Veteran's current coronary artery disease and his active duty service, including his abuse of alcohol, was addressed.  Further, the Veteran was not afforded a VA examination pursuant to his claim of entitlement to service connection for a heart disorder.  As such, the Board finds that the evidence of record does not include sufficient competent evidence of the relationship, if any, between the Veteran's current coronary artery disease and his active duty service or any event therein.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See also Littke, 1 Vet. App. at 93.

E.  Increased Rating Claims

In July 2009, the Veteran submitted claims of entitlement to ratings in excess of those already assigned to his service-connected right clavicle fracture, with a shoulder strain, and his service-connected residuals of a fracture to the right third proximal interphalangeal joint, with arthritis.  Pursuant to these claims, the Veteran underwent a VA examination in September 2009 to ascertain the severity of each disability.

In April 2011, the Veteran testified at a Board hearing that his service-connected residuals of a right clavicle fracture, with a shoulder strain, and his service-connected residuals of a fracture to the right third proximal interphalangeal joint, with arthritis, worsened since the September 2009 VA examination.  A review of the claims file revealed that the RO had not obtained, nor has the Veteran submitted, treatment reports dated more recently than September 2009 that adequately describe the severity of either disability.  Consequently, the Veteran's claims file did not contain evidence wherein the present severity of either his residuals of a right clavicle fracture, with a shoulder strain, or his residuals of a fracture to the right third proximal interphalangeal joint, with arthritis, was described.  Thus, in order to comply with VA's duty to assist, the Board finds that a remand is warranted for a thorough and contemporaneous medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding his claimed inservice stressors and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate dates that the claimed stressors occurred.  The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  He is further advised that failure to respond may result in adverse action.  

2.  The RO must then thoroughly review the claims file and prepare a summary of the claimed stressors for which sufficient information has been provided.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors to the Joint Services Records Research Center (JSRRC), and must ask JSRRC to provide any available information that might corroborate the Veteran's claimed stressors.  If JSRRC is unable to provide the specific information requested, they must be asked to explain why and/or direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.

3.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any hearing loss and tinnitus found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and in light of the service and post-service evidence of record, the examiner must render an opinion as to whether his current bilateral hearing loss and/or tinnitus is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's lay statements of inservice and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any inservice noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.  

4.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any non-congenital or developmental eye disorder found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and in light of the service and post-service evidence of record, the examiner must render an opinion as to whether any current right or left or bilateral eye disorder is related to the Veteran's military service, or to any incident therein, to include the incident wherein he was struck with either a bar stool or beer bottle.  The objective medical findings in the service treatment records, the previous VA evaluations currently of record, the Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.  

5.  After the actions in Paragraphs 1 and 2 have been completed, the Veteran must be afforded a VA psychiatric examination to determine the diagnosis of any psychiatric disorders found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The RO must provide the examiner with a summary of the verified stressors, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a stressor has resulted in a current diagnosis of PTSD, if such a diagnosis is warranted.  Based on a review of the claims folder and the examination findings, the examiner must render any relevant psychiatric diagnosis.  

If a PTSD diagnosis is rendered, the examiner must determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See Diagnostic and Statistical Manual of Mental Disorders, 4th edition; 38 C.F.R. § 4.125 (2010).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the verified stressors, if any.  

Additionally, the examiner must opine as to whether any psychiatric disorder found, other than PTSD, is causally or etiologically related to the Veteran's military service.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed

6.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any heart disorder found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and in light of the service and post-service evidence of record, the examiner must render an opinion as to whether any current heart disorder is related to the Veteran's military service, or to any incident therein, including his alcoholism.  The objective medical findings in the service treatment records, the Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.  

7.  The Veteran must be afforded an orthopedic and neurologic examination to determine the current severity of his service-connected residuals of a right clavicle fracture, with right shoulder strain, and his service-connected residuals of a right, third proximal interphalangeal joint fracture, with arthritis.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examinations.  All indicated testing must be conducted, including a thorough orthopedic and neurologic examination of the Veteran's right clavicle, with right shoulder, and right, third proximal interphalangeal joint.  The orthopedic examiner must conduct full range of motion studies.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after multiple repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments due to his residuals of a right clavicle fracture and right, third proximal interphalangeal joint fracture, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to any service-connected musculoskeletal disorder.  

After a neurologic examination, the examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected residuals of a right clavicle fracture, with shoulder strain, and /or residuals of a right, third proximal interphalangeal joint fracture result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examinations was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

9.  After completing the above actions, and any other indicated development the claims must be re-adjudicated, to include consideration of all the evidence submitted since the April 2010 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


